Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 2 in the reply filed on May 27, 2021is acknowledged.  The traversal is on the ground(s) that Groups 2, 3, and 4 all depend from Claim 1 and therefore Groups 1 through 4 should be examined together.  This is not found persuasive because Claim 1 is a linking claim, which is anticipated by Aebi et al. as demonstrated below. The subject matter of Claims 8, 12, and 18 are drawn to different enzymes for the sialylation of glycoproteins, via sialyltransferase, polysialyltransferase, and CMP-Neu5Ac synthetase, respectively, all having differing structure and function.
The requirement is still deemed proper and is therefore made FINAL.
Upon further search and reconsideration, Groups 1-4 have been rejoined and the species elections in Claims 5, 7, 11, and 16 withdrawn.

	Claims 1, 2, 5-8, 10-12, 15, 16, 18-21, 26, 34, 35, 37, 38, 40, 41, 43, 50, 54, 57, 59, 66, and 67 are currently pending. The Examiner has withdrawn Claims 40, 41, 43, 50, 54, 57, 59, 66, and 67 from further consideration because these claims are drawn to non-elected inventions. Claims 1, 2, 5-8, 10-12, 15, 16, 18-21, 26, 34, 35, 37, and 38 are currently under examination.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 5-8, 10-12, 15, 16, 18-21, 26, 34, 35, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because this claim does not state what the N-glycosylation consensus sequence is, and it is noted in the specification that there are many – see section 5.1.
Claims 7, 11, and 16 comprise periods within the claims. See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Claims 8, 12, and 18 are indefinite because it is not clear if the target protein is sialylated, and/or if the monosaccharide of the target protein is sialylated, or if proteins within the host cell in general are sialylated.

	 




Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 5-8, 11, 12, 16, 18, 20, 21, 26, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) host cells comprising nucleic acid encoding a target protein, N-glycosyltransferase, and a glycosyltransferase with nucleic acid encoding a sialyltransferase, polysialyltransferase, or CMP-NeuAc synthetase. This judicial exception is not integrated into a practical application because these nucleic acids are found in all glycosylating cells and are not stated to be heterologous to the cell. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the host cells are not changed from their natural state.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 21, 26, 35, and 35 is/are rejected under 35 U.S.C. 102a1as being anticipated by Aebi et al. (WO 2013/020988).
Claim 21) such as E. coli which does not comprise an oligosaccharyltransferase (Claim 34), wherein the prokaryotic cell expresses an N-glycosyltransferase (NGT), a glycosyltransferase, and a Pasteurellaceae (Claim 26) protein comprising at least one NXS/T (X is not Pro) consensus sequence (Claim 1, 2), culturing the cell under conditions that lead to glucosylation of the Pasteurellaceae protein with a glucosyl extension of the glucose (page 9, (i)-(iv) ) and purification of the N-glycoylsated Pasteurellaceae protein (page 10, para. 1; Claim 35), wherein the NGT is from Actinobacillus pleuropneumoniae pleuropneumoniae or Yersinia (page 13, last para.; Claim 5).


Upon search for the limitation of Claim 8, that is, the addition of nucleic acid encoding the sialyltransferase to the host cell of Claim 1, the Examiner did not find any motivation in Aebi et al. to further glycosylate the target protein with sialic acid, or any prior art describing the benefits of sialylation of proteins such as the Pasteurallaceae proteins such that one would be motivated to provide nucleic acid encoding sialyltransferase to the host cell of Claim 1. The Examiner reconsidered the restriction requirement between claims 8, 12, and 18 and began to search reasons to include nucleic acid encoding polysialyltransferases and CMP-Neu5Ac synthetase to the host cell described in Aebi et al./Claim 1. No specific art was found to provide motivation to further sialylate the proteins of Aebi et al. by including polysialyltransferases and CMP-.

Claims 8, 10-12, 15, 16, 18-20, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 10-12, 15, 16, 18-20, 37, and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



	Applicants may wish to present 3 sets of claims.  One claims set can be drawn to the limitation of Claim 8, a second claim set drawn to the limitations of Claim 12, and a third claim set drawn to the limitations of Claim 18.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656